 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00186-MCE
12                                Plaintiff,
                                                        STIPULATION REGARDING EXCLUDABLE
13                         v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                        ORDER
14   FLORENTINO NUNEZ,
                                                        DATE: January 23, 2020
15                               Defendant.             TIME: 10:00 a.m.
                                                        COURT: Hon. Morrison C. England, Jr.
16
17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on December 11, 2019.
21          2.     On December 3, 2019, the Court continued the hearing to January 23, 2020.
22          3.     By this stipulation, defendant now moves to exclude time between December 11, 2019,
23 and January 23, 2020, under Local Code T4.
24          4.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      On November 26, 2019, the government provided additional discovery associated
26          with this case, including follow-on investigative reports and related documents in electronic
27          form, including approximately 600 pages of documents, multiple videos, and recorded interviews
28          and phone calls. Additionally, the government has provided the defense with a 128gb SD card

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1           containing thousands of surveillance images and videos. All of this discovery has been either

 2           produced directly to counsel and/or made available for inspection and copying.

 3                  b)      Counsel for defendant desires additional time to review this discovery, conduct

 4           investigation and research related to the charges, to discuss potential resolutions with his client,

 5           and to otherwise prepare for trial.

 6                  c)      Counsel for defendant believes that failure to grant the above-requested

 7           continuance would deny him/her the reasonable time necessary for effective preparation, taking

 8           into account the exercise of due diligence.

 9                  d)      The government does not object to the continuance.

10                  e)      Based on the above-stated findings, the ends of justice served by continuing the

11           case as requested outweigh the interest of the public and the defendant in a trial within the

12           original date prescribed by the Speedy Trial Act.

13                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14           et seq., within which trial must commence, the time period of December 11, 2019 to January 23,

15           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17           of the Court’s finding that the ends of justice served by taking such action outweigh the best

18           interest of the public and the defendant in a speedy trial.

19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              2
30      PERIODS UNDER SPEEDY TRIAL ACT
 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6   Dated: December 4, 2019                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 7
 8                                                           /s/ ADRIAN T. KINSELLA
                                                             ADRIAN T. KINSELLA
 9                                                           Assistant United States Attorney
10
11   Dated: December 4, 2019                                 /s/ Douglas J. Beevers
                                                             DOUGLAS J. BEEVERS
12
                                                             Counsel for Defendant
13                                                           FLORENTINO NUNEZ
                                                             (as authorized on December
14                                                           3, 2019)
15
16
17                                                   ORDER

18          IT IS SO ORDERED.

19 Dated: December 11, 2019
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
